FILED
                           NOT FOR PUBLICATION
                                                                            MAR 09 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT

RONALD A. WELCH,                                 No. 16-56544

              Plaintiff-Appellant,               D.C. No. 5:11-cv-00740-DFM

 v.
                                                 MEMORANDUM*
BILL LATOUR, Esquire,

              Real-party-in-interest-
              Appellee,

  and

NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

              Defendant-Appellee.


                   Appeal from the United States District Court
                       for the Central District of California
                Douglas F. McCormick, Magistrate Judge, Presiding

                            Submitted March 7, 2018**
                               Pasadena, California

Before: GRABER, W. FLETCHER, and OWENS, Circuit Judges.

        *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
        The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
      Plaintiff Ronald Welch timely appeals the district court’s order awarding

attorney fees to real-party-in-interest Bill LaTour, Plaintiff’s lawyer in an

underlying Social Security benefits case. We vacate the judgment and remand.

      The district court correctly identified the legal standard for determining the

amount of fees to award under 42 U.S.C. § 406(b) for representing a Social

Security claimant in court: The district court must conclude that the fees granted

are reasonable under the standards set forth in Gisbrecht v. Barnhart, 535 U.S. 789

(2002), and in Crawford v. Astrue, 586 F.3d 1142 (9th Cir. 2009) (en banc). But

the district court did not comply with Crawford’s requirement that the court

"provide a concise but clear explanation of its reasons for the fee award." 586 F.3d

at 1152 (internal quotation marks omitted).

      A clear explanation is particularly important here, in light of the unusual

circumstances of this case. Counsel misplaced Plaintiff’s case file, which may

have affected the duration of the case. Moreover, counsel worked

disproportionally few hours compared to the large fee awarded. On remand, the

district court shall enunciate how those and other relevant circumstances affect the

calculation of a reasonable fee.

      VACATED and REMANDED. The parties shall bear their own costs on

appeal.


                                           2